Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 19, 2019, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continue examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/29/2020 has been entered.
Claims 1-4, 6-11, 13-18 and 20 are pending and are being considered.
Claims 1, 8 and 15 have been amended. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 and 10/29/2020 was filed after the mailing date of the application No. 16721663 on 12/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to 103
	Applicants arguments filled on 09/14/2020 have been fully considered but are moot in view of new grounds of rejection. The argument do not apply to the current art being used.

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter Lee) (US 20150002431) in view of Moon et al (hereinafter Moon) (US 20140058941) and further in view of Baldwin et al (hereinafter Baldwin) (US 9607138).
Regarding claim 1 Lee teaches a computer-implemented method, comprising (Lee on [0003] teaches a method of operating a lock screen of an electronic device for operating a personalized lock screen);
determining a plurality of feature points of the user-selected image (Lee Fig 6B-6C and text on [0066] teaches plurality of point on user selected image for setting up lock. For example as shown on Fig 6B a start point (1) of a certain track, a certain track (2), (3), (4), (5), an intersection point, and an end point Is selected for setting lock on screen. See also Fig 8A-8D and text on [0073-0075] teaches a lock release value on the lock image to which an element of a point is applied, a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated. For example, in FIG. 8B, a pen drawing input 823 including a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated);
detecting a first plurality of interactive operations performed on at least a portion of the plurality of feature points by a user during lock screen passcode set up of a mobile computing device (Lee Fig 6B and text on [0065-0066] teaches the user performs an operation for a drawing input 623 on a screen 620 on which the lock image is displayed by using a finger or a pen, case where the lock release value includes an order value. The controller 100 collects the pen drawing input 623 including a start point (1) of a certain track, a certain track (2), (3), (4), (5), an intersection point, and an end point (6) according to the pen input of the user as illustrated on the screen 620 during a procedure of collecting the drawing input (i.e. user setup lock by performing operation on image and selecting portion of the image from start point 1 to end point 6 as shown on Fig 6B and 6C));
 storing the first plurality of interactive operations (Lee on [0044] teaches  lock release value stored in the storage unit 140. When the input of the touch pen drawing 323 is identical with the lock release value, the controller 100 releases the lock screen. See on [0055-0056 and 0072] teaches the controller 100 sets a corresponding drawing value as a lock release value of a corresponding image. The controller 100 may map the corresponding drawing value to a corresponding image to store the mapping result in the storage unit);
 displaying the user-selected image on a lock screen when the mobile computing device is in a locked state (Lee Fig 8A-8D and text on [0071] teaches the controller 100 displays the lock image on the display unit 112);
detecting a second plurality of interactive operations on a touchscreen of the mobile computing device when the mobile computing device is in the locked state Lee Fig 8A-8D and text on [0072-0074] teaches the user performs a pen drawing input 813 on the lock image by using a touch pen 816. If the pen drawing input 813 is generated, the controller 100 displays a corresponding image effect on the lock image. A lock release value in FIG. 8A may be an element of a previously defined line on the lock image. Accordingly, as shown in FIG. 8A, if the pen drawing input 813 corresponding to a line is generated, the controller 100 compares a corresponding pen drawing input 813 with the previously stored lock release value to determine whether to release the lock screen. Further teaches pen drawing input 823 including a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated. Then, the controller 100 identifies the pen drawing input 823, and determines whether points included in a corresponding input are included in the previously defined lock release value (i.e. after the lock image is set the user performs operation or input to unlock the screen as second interactive operation ));
and unlocking the mobile computing device if the second plurality of interactive operations match the first plurality of interactive operations (Lee Fig 8A-8D and text on [0072-0074] when the points included in the pen drawing input 823 are identical with the points included in the lock release value, the controller 100 controls to release the lock screen. See also on [0044-0045] teaches If an input of the touch pen drawing 323 is collected, the controller 100 compares the input of the touch pen drawing 323 with a lock release value stored in the storage unit 140. When the input of the touch pen drawing 323 is identical with the lock release value, the controller 100 releases the lock screen. The controller 100 controls the display unit 112 to display a specific screen, e.g., a home screen as illustrated on a screen 330 in FIG. 3B. see also on [0036] teaches if the order value of a start point and a track for drawing the rim of the eyeglasses is identical to a preset value based on the degree of difficulty for locking the screen, the lock screen is released).
	Although Lee teaches marking or displaying the point for unlocking the device  on user selected image, but fails to explicitly teach determining that the plurality of feature points are set to be unmarked on the user- selected image displayed on the lock screen, detecting a second plurality of interactive operations on a touchscreen of the mobile computing device(Moon on [0093, 0154 and 0159] teaches The credit card image which is displayed on the lock screen may be used by the device 1000 to unlock the device 1000. Further, the device 1000 may display at least one credit card image without displaying the unlock pattern points (i.e. unmarked point) on the lock screen of the device 1000 (i.e. interpreted in view of spec para [0071-0073] improving the security by not displaying feature point or not marking the feature area for unlocking the device));
detecting a second plurality of interactive operations on a touchscreen of the mobile computing device(Moon on [0093, 0154 and 0159] teaches The credit card image which is displayed on the lock screen may be used by the device 1000 to unlock the device 1000. Further, the device 1000 may display at least one credit card image without displaying the unlock pattern points (i.e. unmarked point) on the lock screen of the device 1000 (i.e. interpreted in view of spec para [0071-0073] improving the security by not displaying feature point or not marking the feature area for unlocking the device)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Moon into the teaching of Lee by determining that the plurality of feature points are set to be unmarked on the user- selected image displayed on the lock screen. One would be motivated to do so in order to enhance security of device (Moon on [0005-0006]).

Although the combination teaches an algorithm is applied on user selected image, but fails to explicitly teach selecting, based on one or more features of a user-selected image and as a selected algorithm, one or more of a plurality of image feature area detection algorithms, wherein each one of the one or more feature area detection algorithms is used to detect a respective area on the user-selected image, However Baldwin from analogues art teaches selecting, based on one or more features of a user-selected image and as a selected algorithm, one or more of a plurality of image feature area detection algorithms, wherein each one of the one or more feature area detection algorithms is used to detect a respective area on the user-selected image (Baldwin Fig 2A-2D and text on [Col 5 line 20-45 and Col 8 line 15-35] teaches one or more face detection algorithm is selected to identify feature of user’s face on an image, where a head or face detection algorithm has been used to attempt to locate a portion of the image 222 that corresponds to the approximate facial features of the user's face. For example, the user's finger, nose, eyes, eyebrows, lips or other feature points may be identified by the computing device in both images by using any one of the feature detection algorithm. The head or face detection algorithm can include any appropriate algorithm known or used for such purposes, such as a template matching algorithm, a neural network algorithm, a Fisher linear discriminant algorithm, a maximal rejection classifier algorithm, a support vector machine algorithm, an edge filtering algorithm, an edge detection algorithm (i.e. interpreted in view of para [0061-0062])).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Baldwin into the combined teaching of Lee and Moon by applying feature detection algorithm for detecting a particular point on the user selected Image. One would be motivated to do so in order to enhance security of device (Baldwin on [Col 1 line 20-30]).

Regarding claim 8 Lee teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (Lee Fig 1 block 140 and text on [0032] teaches The storage unit 140 stores a booting program, an Operating System (OS), and applications);
determining a plurality of feature points of the user-selected image (Lee Fig 6B-6C and text on [0066] teaches plurality of point on user selected image for setting up lock. For example as shown on Fig 6B a start point (1) of a certain track, a certain track (2), (3), (4), (5), an intersection point, and an end point Is selected for setting lock on screen. See also Fig 8A-8D and text on [0073-0075] teaches a lock release value on the lock image to which an element of a point is applied, a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated. For example, in FIG. 8B, a pen drawing input 823 including a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated);
detecting a first plurality of interactive operations performed on at least a portion of the plurality of feature points by a user during lock screen passcode set up of a mobile computing device (Lee Fig 6B and text on [0065-0066] teaches the user performs an operation for a drawing input 623 on a screen 620 on which the lock image is displayed by using a finger or a pen, case where the lock release value includes an order value. The controller 100 collects the pen drawing input 623 including a start point (1) of a certain track, a certain track (2), (3), (4), (5), an intersection point, and an end point (6) according to the pen input of the user as illustrated on the screen 620 during a procedure of collecting the drawing input (i.e. user setup lock by performing operation on image and selecting portion of the image from start point 1 to end point 6 as shown on Fig 6B and 6C));
 storing the first plurality of interactive operations (Lee on [0044] teaches  lock release value stored in the storage unit 140. When the input of the touch pen drawing 323 is identical with the lock release value, the controller 100 releases the lock screen. See on [0055-0056 and 0072] teaches the controller 100 sets a corresponding drawing value as a lock release value of a corresponding image. The controller 100 may map the corresponding drawing value to a corresponding image to store the mapping result in the storage unit);
 displaying the user-selected image on a lock screen when the mobile computing device is in a locked state (Lee Fig 8A-8D and text on [0071] teaches the controller 100 displays the lock image on the display unit 112);
detecting a second plurality of interactive operations on a touchscreen of the mobile computing device when the mobile computing device is in the locked state Lee Fig 8A-8D and text on [0072-0074] teaches the user performs a pen drawing input 813 on the lock image by using a touch pen 816. If the pen drawing input 813 is generated, the controller 100 displays a corresponding image effect on the lock image. A lock release value in FIG. 8A may be an element of a previously defined line on the lock image. Accordingly, as shown in FIG. 8A, if the pen drawing input 813 corresponding to a line is generated, the controller 100 compares a corresponding pen drawing input 813 with the previously stored lock release value to determine whether to release the lock screen. Further teaches pen drawing input 823 including a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated. Then, the controller 100 identifies the pen drawing input 823, and determines whether points included in a corresponding input are included in the previously defined lock release value (i.e. after the lock image is set the user performs operation or input to unlock the screen as second interactive operation ));
and unlocking the mobile computing device if the second plurality of interactive operations match the first plurality of interactive operations (Lee Fig 8A-8D and text on [0072-0074] when the points included in the pen drawing input 823 are identical with the points included in the lock release value, the controller 100 controls to release the lock screen. See also on [0044-0045] teaches If an input of the touch pen drawing 323 is collected, the controller 100 compares the input of the touch pen drawing 323 with a lock release value stored in the storage unit 140. When the input of the touch pen drawing 323 is identical with the lock release value, the controller 100 releases the lock screen. The controller 100 controls the display unit 112 to display a specific screen, e.g., a home screen as illustrated on a screen 330 in FIG. 3B. see also on [0036] teaches if the order value of a start point and a track for drawing the rim of the eyeglasses is identical to a preset value based on the degree of difficulty for locking the screen, the lock screen is released).
Although Lee teaches marking or displaying the point for unlocking the device  on user selected image, but fails to explicitly teach determining that the plurality of feature points are set to be unmarked on the user- selected image displayed on the lock screen, detecting a second plurality of (Moon on [0093, 0154 and 0159] teaches The credit card image which is displayed on the lock screen may be used by the device 1000 to unlock the device 1000. Further, the device 1000 may display at least one credit card image without displaying the unlock pattern points (i.e. unmarked point) on the lock screen of the device 1000 (i.e. interpreted in view of spec para [0071-0073] improving the security by not displaying feature point or not marking the feature area for unlocking the device));
detecting a second plurality of interactive operations on a touchscreen of the mobile computing device(Moon on [0093, 0154 and 0159] teaches The credit card image which is displayed on the lock screen may be used by the device 1000 to unlock the device 1000. Further, the device 1000 may display at least one credit card image without displaying the unlock pattern points (i.e. unmarked point) on the lock screen of the device 1000 (i.e. interpreted in view of spec para [0071-0073] improving the security by not displaying feature point or not marking the feature area for unlocking the device)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Moon into the teaching of Lee by determining that the plurality of feature points are set to be unmarked on the user- selected image displayed on the lock screen. One would be motivated to do so in order to enhance security of device (Moon on [0005-0006]).
Although the combination teaches an algorithm is applied on user selected image, but fails to explicitly teach selecting, based on one or more features of a user-selected image and as a selected (Baldwin Fig 2A-2D and text on [Col 5 line 20-45 and Col 8 line 15-35] teaches one or more face detection algorithm is selected to identify feature of user’s face on an image, where a head or face detection algorithm has been used to attempt to locate a portion of the image 222 that corresponds to the approximate facial features of the user's face. For example, the user's finger, nose, eyes, eyebrows, lips or other feature points may be identified by the computing device in both images by using any one of the feature detection algorithm. The head or face detection algorithm can include any appropriate algorithm known or used for such purposes, such as a template matching algorithm, a neural network algorithm, a Fisher linear discriminant algorithm, a maximal rejection classifier algorithm, a support vector machine algorithm, an edge filtering algorithm, an edge detection algorithm (i.e. interpreted in view of para [0061-0062])).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Baldwin into the combined teaching of Lee and Moon by applying feature detection algorithm for detecting a particular point on the user selected Image. One would be motivated to do so in order to enhance security of device (Baldwin on [Col 1 line 20-30]).


Regarding claim 15 Lee teaches A computer-implemented system, comprising (Lee on [0023] teaches a computer system);
(Lee Fig 1 block 140 and text on [0032] teaches The storage unit 140 stores a booting program, an Operating System (OS), and applications. See on [0027 and 0034] teaches the controller 100 processes (e.g., decodes) information to store the processed information in a memory (e.g., a frame buffer), the display unit 112 displays the data stored in the frame buffer)
determining a plurality of feature points of the user-selected image (Lee Fig 6B-6C and text on [0066] teaches plurality of point on user selected image for setting up lock. For example as shown on Fig 6B a start point (1) of a certain track, a certain track (2), (3), (4), (5), an intersection point, and an end point Is selected for setting lock on screen. See also Fig 8A-8D and text on [0073-0075] teaches a lock release value on the lock image to which an element of a point is applied, a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated. For example, in FIG. 8B, a pen drawing input 823 including a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated);
detecting a first plurality of interactive operations performed on at least a portion of the plurality of feature points by a user during lock screen passcode set up of a mobile computing device (Lee Fig 6B and text on [0065-0066] teaches the user performs an operation for a drawing input 623 on a screen 620 on which the lock image is displayed by using a finger or a pen, case where the lock release value includes an order value. The controller 100 collects the pen drawing input 623 including a start point (1) of a certain track, a certain track (2), (3), (4), (5), an intersection point, and an end point (6) according to the pen input of the user as illustrated on the screen 620 during a procedure of collecting the drawing input (i.e. user setup lock by performing operation on image and selecting portion of the image from start point 1 to end point 6 as shown on Fig 6B and 6C));
 storing the first plurality of interactive operations (Lee on [0044] teaches  lock release value stored in the storage unit 140. When the input of the touch pen drawing 323 is identical with the lock release value, the controller 100 releases the lock screen. See on [0055-0056 and 0072] teaches the controller 100 sets a corresponding drawing value as a lock release value of a corresponding image. The controller 100 may map the corresponding drawing value to a corresponding image to store the mapping result in the storage unit);
 displaying the user-selected image on a lock screen when the mobile computing device is in a locked state (Lee Fig 8A-8D and text on [0071] teaches the controller 100 displays the lock image on the display unit 112);
detecting a second plurality of interactive operations on a touchscreen of the mobile computing device when the mobile computing device is in the locked state Lee Fig 8A-8D and text on [0072-0074] teaches the user performs a pen drawing input 813 on the lock image by using a touch pen 816. If the pen drawing input 813 is generated, the controller 100 displays a corresponding image effect on the lock image. A lock release value in FIG. 8A may be an element of a previously defined line on the lock image. Accordingly, as shown in FIG. 8A, if the pen drawing input 813 corresponding to a line is generated, the controller 100 compares a corresponding pen drawing input 813 with the previously stored lock release value to determine whether to release the lock screen. Further teaches pen drawing input 823 including a specific image element which may be recognized as a plurality of points on the lock image based on a shown drawing is generated. Then, the controller 100 identifies the pen drawing input 823, and determines whether points included in a corresponding input are included in the previously defined lock release value (i.e. after the lock image is set the user performs operation or input to unlock the screen as second interactive operation ));
and unlocking the mobile computing device if the second plurality of interactive operations match the first plurality of interactive operations (Lee Fig 8A-8D and text on [0072-0074] when the points included in the pen drawing input 823 are identical with the points included in the lock release value, the controller 100 controls to release the lock screen. See also on [0044-0045] teaches If an input of the touch pen drawing 323 is collected, the controller 100 compares the input of the touch pen drawing 323 with a lock release value stored in the storage unit 140. When the input of the touch pen drawing 323 is identical with the lock release value, the controller 100 releases the lock screen. The controller 100 controls the display unit 112 to display a specific screen, e.g., a home screen as illustrated on a screen 330 in FIG. 3B. see also on [0036] teaches if the order value of a start point and a track for drawing the rim of the eyeglasses is identical to a preset value based on the degree of difficulty for locking the screen, the lock screen is released).
Although Lee teaches marking or displaying the point for unlocking the device  on user selected image, but fails to explicitly teach determining that the plurality of feature points are set to be unmarked on the user- selected image displayed on the lock screen, detecting a second plurality of interactive operations on a touchscreen of the mobile computing device(Moon on [0093, 0154 and 0159] teaches The credit card image which is displayed on the lock screen may be used by the device 1000 to unlock the device 1000. Further, the device 1000 may display at least one credit card image without displaying the unlock pattern points (i.e. unmarked point) on the lock screen of the device 1000 (i.e. interpreted in view of spec para [0071-0073] improving the security by not displaying feature point or not marking the feature area for unlocking the device));
detecting a second plurality of interactive operations on a touchscreen of the mobile computing device(Moon on [0093, 0154 and 0159] teaches The credit card image which is displayed on the lock screen may be used by the device 1000 to unlock the device 1000. Further, the device 1000 may display at least one credit card image without displaying the unlock pattern points (i.e. unmarked point) on the lock screen of the device 1000 (i.e. interpreted in view of spec para [0071-0073] improving the security by not displaying feature point or not marking the feature area for unlocking the device)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Moon into the teaching of Lee by determining that the plurality of feature points are set to be unmarked on the user- selected image displayed on the lock screen. One would be motivated to do so in order to enhance security of device (Moon on [0005-0006]).
Although the combination teaches an algorithm is applied on user selected image, but fails to explicitly teach selecting, based on one or more features of a user-selected image and as a selected algorithm, one or more of a plurality of image feature area detection algorithms, wherein each one of the one or more feature area detection algorithms is used to detect a respective area on the user-selected image, However Baldwin from analogues art teaches selecting, based on one or more features of a user-selected image and as a selected algorithm, one or more of a plurality of image feature area detection algorithms, wherein each one of the one or more feature area detection algorithms is used to detect a respective area on the user-selected image (Baldwin Fig 2A-2D and text on [Col 5 line 20-45 and Col 8 line 15-35] teaches one or more face detection algorithm is selected to identify feature of user’s face on an image, where a head or face detection algorithm has been used to attempt to locate a portion of the image 222 that corresponds to the approximate facial features of the user's face. For example, the user's finger, nose, eyes, eyebrows, lips or other feature points may be identified by the computing device in both images by using any one of the feature detection algorithm. The head or face detection algorithm can include any appropriate algorithm known or used for such purposes, such as a template matching algorithm, a neural network algorithm, a Fisher linear discriminant algorithm, a maximal rejection classifier algorithm, a support vector machine algorithm, an edge filtering algorithm, an edge detection algorithm (i.e. interpreted in view of para [0061-0062])).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Baldwin into the combined teaching of Lee and Moon by applying feature detection algorithm for detecting a particular point on the user selected Image. One would be motivated to do so in order to enhance security of device (Baldwin on [Col 1 line 20-30]).

Regarding claim 2, 9 and 16 the combination of Lee, Moon and Baldwin teaches all the limitations of claim 1, 8 and 15 respectively, the combination of Lee and the cited portion of Moon and Baldwin fails to teach further comprising receiving an image from a camera of the mobile computing device before determining the plurality of feature points, however Moon on different section teaches receiving an image from a camera of the mobile computing device before determining the plurality of feature points (Moon Fig 15 and text on [0179 and 0185] teaches A camera unit 1004 includes a lens and optical elements for capturing a picture or a moving picture).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Moon cited in different section into the teaching of Lee by having a camera for receiving image. One would be motivated to do so in order to enhance security of device by selecting customized image (Moon on [0005-0006]).

3, 10 and 17 the combination of Lee, Moon and Baldwin teaches all the limitations of claim 1, 8 and 15 respectively, Lee further teaches wherein the plurality of feature points of the image are determined by at least one of the mobile computing device or one or more selections made by the user (Lee Fig 3B-3C, Fig 6B-6c and text on [0065-0066] teaches user selects plurality of point on image for setting up lock value).
Regarding claim 4, 11 and 18 the combination of Lee, Moon and Baldwin teaches all the limitations of claim 1, 8 and 15 respectively, Lee further teaches wherein the first plurality of interactive operations and the second plurality of interactive operations are at least one of a plurality of strokes that connect at least a portion of the plurality of feature points to form a pattern or a plurality of tapping operations on at least a portion of the plurality of feature points (Lee Fig 5 A-5B and text on [0060] teaches user may select swipe, Patten motion, drawing or password for lock screen setup. The item "Pattern" may be an item that defines a release of a lock screen when a pattern having a previously defined shape is input through a separately provided pattern input window. See also Fig 3B-3C, 6B-6C and 8A-8D the user may draw specific pattern by connecting multiple points on the image as shown on figures to set up lock screen image).
Regarding claim 6, 13 and 20 the combination of Lee, Moon and Baldwin teaches all the limitations of claim 1, 8 and 15 respectively, Lee further teaches wherein the second plurality of interactive operations match the first plurality of interactive operations when the interactive operations are performed on at least a portion of the plurality of feature points with same orders (Lee on [0036 and 0066] teaches assuming that there is the eyeglasses image and a rim of the eyeglasses is the lock release value, if the order value of a start point and a track for drawing the rim of the eyeglasses is identical to a preset value based on the degree of difficulty for locking the screen, the lock screen is released).
7 and 14 the combination of Lee, Moon and Baldwin teaches all the limitations of claim 1 and 8 respectively, Lee further teaches further comprising determining at least one feature area of the user-selected image and wherein the plurality of feature points are determined from the at least one feature area (Lee Fig 3B-3C and 6A-6B and text on [0065] teaches user selects certain region of the image to select point on the image).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho (US 20130135226) the invention is directed towards relates to a user interface of a touch-sensitive display, and more particularly, to a portable electronic device, an unlocking method of a user interface thereof, and a touch-sensitive device. The unlocking method includes, when the user interface is in a user interface locking state, respectively displaying at least one unlocking image on at least one unfixed point of the touch-sensitive display; sensing a touch signal of the touch-sensitive display; and switching the user interface to a user interface unlocking state when at least one click respectively corresponding to the at least one unfixed point is detected on the touch-sensitive display user interface.
Mallick et al (US 9058765) A system and methods for creating and sharing personalized virtual makeovers comprising algorithms for applying virtual cosmetics, hairstyles and accessories to a digital portrait of an individual using described techniques that produce a revised image with a realistic appearance. The facial feature boundary detection function may also be expanded to detect other facial features such as skin, hair, eyes and mouth boundaries within the facial boundaries. The detection of such additional facial features may be performed automatically using a Taylor-Cootes active appearance model and fitting algorithm for face-feature detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/Examiner, Art Unit 2436